Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 12/23/19.  Claims  1-24  are pending and considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesantez et al. (US2016/0249840, in IDS 6/25/21) in view of Liu et al. (US 2015/0177177 in IDS 6/25/21).
In Fig. 3 and Fig. 1, Pesantez et al. teach an electrode with the following layers from outermost to innermost (0056) :
A glucose limiting membrane, an analyte modulating layer (#112);
Adhesion promoter (#114);
Human Serum Albumin (HSA), a protein layer (#116);
Glucose Oxidase as an analyte sensing layer (#110); and 
Electrode (#104);
Pesantez et al. teach that the sensor can include glucose dehydrogenase or lactose dehydrogenase (0044) to measure these analytes in a bodily fluid.  
	While Pesantez et al. desires to implant this sensor (0057) and to be sterile (0058), they do not teach an ethylene oxide layer to allow these sensor can be sterilized by simply exposing it to ethylene oxide gas.  However this would be obvious in view of Liu et al. who also teach glucose oxidase and glucose dehydrogenase sensors that can be sterilized with ethylene oxide (Liu, 0006-0011, 0026) gas prior to exposure to bodily fluids.  
Liu et al. teach that ethylene oxide sterilization does not harm electronic components of the sensor but does damage enzymes (Liu, 0020).  Therefore Liu et al. overcomes this issue by protecting the enzyme with an absorbent polymer membrane with a nucleophilic group to react with the ethylene oxide (Liu, 0008-0011).  They teach that these nucleophilic groups can intercept the ethylene oxide before it can reach the enzymes (Liu, 0020).  These nucleophilic groups on the absorbent polymer membrane absorb the ethylene oxide once reacted. This creates a sterilized absorption layer on the polymer membrane which preserves the enzyme’s activity beneath it to preserve its ability to sense the analyte. Formula II shows that the nucleophilic groups on the absorbent polymer membrane include a carboxylic acid (Liu, 0043-0045, R is a hydroxy group such as an alcohol).  Formula IIa shows that when X=Oxygen and when y=0 the nucleophilic group is expressly a carboxylic acid (0044).  It is noted that Formula II is a linear polymer with carboxylic acid branches.  
Liu et al. also teach that the absorbent polymer membrane can be crosslinked to a protein and recites bovine serum albumin (BSA) not human serum albumin (HSA) (Liu 0057).  However  it would be obvious to substitute BSA for HSA from other teachings in Pesantez et al. who teach these albumins are suitable crosslinking components for polymers in enzyme sensors (Pesantez, 0076).  Therefore it would be obvious that the absorbent polymer membrane and the sterilized absorption layer will comprise HSA.
Also while Liu et al. does not expressly teach that the absorbent polymer membrane has different thickness, this too would be obvious in view of Fig. 1B of Pesantez et al.  Figure 1B shows that the top layer of the sensors (#112) has two distinct thicknesses, while the layers below have the same thickness. The thickest layer is over the electrode and sensing region.   Therefore it would be obvious that when the absorbent polymer membrane is added to the sensor of Pesantez et al. it would have a thicker layer over the electrode for sensing and a thinker layer away from the electrode in a similar pattern already presented.  
It would be obvious to add the ethylene oxide polymer membrane to the top layer of the sensor of Pesantez et al. since it will allow the sensor to be easily sterilized by exposing it to ethylene oxide gas.  One of ordinary skill would recognize that this is an obvious improvement that will create a safer sensor for medical applications including implanting (MPEP 2141 III, C-D). 
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesantez et al. (US2016/0249840) and  Liu et al. (US 2015/0177177) as applied to claims 1-3, 5, and 8-24 above, and further in view of Forrow et al. (CA2667767).
While Pesantez et al. teach the biosensor of claim 2 with an ethylene oxide absorbent polymer membrane and a sensing layer comprising glucose oxidase, glucose dehydrogenase, or lactate dehydrogenase they do not teach the enzyme is 3-hydroxybutyrate dehydrogenase.  However this would be obvious in view of Forrow et al. who teach that glucose dehydrogenase, lactate dehydrogenase and 3-hydroxybutyrate dehydrogenase are common enzymes for electrode sensors (Forrow, Table 1) to detect analytes in bodily fluids (Forrow, page 9a).  Therefore it would be obvious to substitute glucose oxidase, glucose dehydrogenase, or lactate dehydrogenase with 3-hydroxybutyrate dehydrogenase since Forrow et al. teach that these enzymes are commonly used in electrode sensors for bodily fluids (MPEP 2141 III B).

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibey et al. (US2007/0105176) in view of Liu et al. (US 2015/0177177).
Ibey et al. teach using a hydrogel of boronic acid instead of glucose oxidase sensors to detect the amount of glucose in the bodily fluid of a subject (Ibey, 004, and 0038).  However they do not teach that the hydrogel is coated with an ethylene glycol absorbent membrane.  However this would be obvious in view of Liu et al. who teach protecting the analyte sensing components of a glucose sensor with a polymer membrane that reacts with ethylene oxide to absorb it before it contacts the sensing elements.  This interception by the polymer membrane allows the sensor to be sterilized with ethylene oxide while not affecting its sensing ability (Liu, 008-0012 and 0020-0021).  Therefore one of ordinary skill would think it obvious to coat the boronic acid hydrogel glucose sensor of Ibey with the ethylene oxide absorbent polymer of Liu et al. since  this will allow the sensor to be sterilized while not destroying the sensors ability to detect glucose.  One of ordinary skill would recognize this as simply using a known technique to improve glucose sensors (MPEP 2141 III, C-D). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 10-19 of U.S. Patent No. 11186859. Although the claims at issue are not identical, they are not patentably distinct from each other because the sensors of the current claims overlap with the claims 1-5 and 10-19.  These claims both disclose a biosensor comprising the following:
An analyte biosensing layer comprising glucose oxidase; and
An ethylene oxide absorption layer which is a polymer comprising a repeating amine.

Claims 1-3, 8-9, 11-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 10-15 of copending Application No. 17/528496. Although the claims at issue are not identical, they are not patentably distinct from each other because the sensors of the current claims overlap with the claims 1-5 and 10-19.  These claims both disclose a biosensor comprising the following:
a)	An analyte biosensing layer comprising glucose oxidase; and
b)	An ethylene oxide absorption layer which is a polymer comprising a repeating amine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699